—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 10, 1996, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a porter *744after he threatened a security guard who worked in the same building. Claimant had previously been verbally reprimanded by his supervisor for engaging in a name-calling incident with the same guard and warned to stay away from this individual. The Unemployment Insurance Appeal Board ruled, inter alia, that claimant was disqualified from receiving benefits because he was terminated due to misconduct. We affirm. Threatening a co-worker (see, Matter of Teeter [Sweeney], 241 AD2d 689; Matter of Ambrosio [Hudacs], 199 AD2d 807) and engaging in conduct which is detrimental to an employer’s interest (see, Matter of Khan [Sweeney], 239 AD2d 651, 652) have been held to constitute disqualifying misconduct. Claimant’s conduct here met both criteria. Inasmuch as substantial evidence supports the Board’s decision, it is affirmed.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.